I am unable to agree with the construction placed by the majority opinion upon the statute, which requires every motor vehicle, except motorcycles, while in use upon the highway to be equipped with two systems of brakes, each independent of the other and of sufficient power to lock the wheels of the car while it is in motion. It is true that the application of the rule which makes the breach of a statutory regulation governing the operation of motor vehicles negligence per se, may conceivably bring about a liability where some defect in one of the braking systems develops suddenly and unexpectedly, but the obvious purpose of the legislature in the adoption of the statute in question was the protection of the general *Page 661 
public in the use of the highways. The ability quickly to stop an automobile is in many instances the final and often the only means to prevent injury to its occupants and others. The interpretation placed upon the statute in the majority opinion, which only requires that an automobile have the mechanical equipment, regardless of the present ability of the operator to make effective use of it when danger is imminent, practically destroys the value of the statute as a means for the protection of life and property. I cannot believe that the legislature meant less than to accord to the public the full measure of protection afforded by a requirement that an operator at all times maintain his brakes in the prescribed condition of effectiveness. Surely the protection afforded by the interpretation I would place upon the statute is of infinitely more consequence than the rare case in which liability might result through a deficiency in brakes which, but for the statute, might be regarded as not attributable to lack of reasonable care. It may be that the consideration just mentioned might suggest inclusion in the statute of a provision that, in a civil action, breach of it should constitute only prima facie evidence of negligence. But there is no such provision, and as between adequate protection of the public and the avoidance of possible occasional individual liability and loss, I have no hesitancy in attributing to the legislature a preference for the former, nor can I question that a sound public policy would justify that preference.
In this opinion HINMAN, J., concurred. *Page 662